Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed March 31, 2021. Claims 179-194 are currently pending. Claims 147-151, 153, 157-159 and  165-178 have been canceled and claims 179-194 have been newly added by Applicants’ amendment filed on 3/31/2021. 
The examiner has previously acknowledged receiving an executed Declaration under 37 C.F.R. § 1.132 by Dr. Yupo Ma on June 27, 2019 (“Ma Decl. ”), and filed on June 28, 2019.
Therefore, claims 179-194 are currently under examination to which the following grounds of rejection are applicable.
Withdrawn rejections in response to Applicants’ arguments or amendments
35 U.S.C. 112, 4th paragraph
In view of Applicants’ cancelation of claim 173, the rejection of claim 173 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting
New claims 179-194 are  provisionally rejected on the ground of nonstatutory double patenting over claims  1, 3-5, 12, and 89-100 of copending Application No. 15/739,596, as per claims filed 11/20/2020.  

***
New claims 179-194 are  provisionally rejected on the ground of nonstatutory double patenting over claims  1-20 of copending Application No. 15/893,629, as per claims filed 10/19/2020.  
In the remarks filed  on March 31, 2021, Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
***
New claims 179-194 are  provisionally rejected are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 16/159,517, as per claims filed 10/12/2018.  
In the remarks filed  on March 31, 2021, Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112(b)
Claims 179-194 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 3/31/2021. 
New claim 179 is directed to a method of treating leukemia or lymphoma. Claim 179 is indefinite in its recitation of “the single polypeptide which results in expression of both the first and second CARs” because it is unclear how expression of an antigen recognition domain of a CAR other than on the surface of a transfected cell is able to treat leukemia or lymphoma. The practitioner in the art would readily understand that that binding domains such as a nucleotide sequence encoding a first single chain variable fragment (scFv) expressed on the surface of a T-cell, for example, recognize a CD123 and CD33 antigen on leukemia or lymphoma expressing cells to treat these cancers. As such the metes and bounds of the claim are indefinite.
Claim 179 is indefinite in its recitation of “wherein the first and second co-stimulatory domains are intracellular” in line 19. The modular components of a single polypeptide of claim 179, wherein the single polypeptide comprises a first chimeric antigen receptor polypeptide (CAR), a second chimeric antigen receptor polypeptide (CAR) are not defined in a 5’ to 3’ orientation in the first and second fusion proteins. Accordingly, it is unclear whether the first and second co-stimulatory domains are intracellular relative to the first and second co-stimulatory domains, the first and second antigen recognition domain, and/or a first and second signal peptides. As such the metes and bounds of the claim are indefinite.
New claim 187 is directed to a method of treating multiple myeloma. Claim 187 is indefinite in its recitation of “the single polypeptide which results in expression of both the first and second CARs” because it is unclear how expression of an antigen recognition domain of a CAR other than on the surface of a transfected cell is able to multiple myeloma. The practitioner in the art would readily understand that binding domains such as a nucleotide sequence encoding a first single chain variable fragment (scFv) and a second scFv expressed on the surface of a T-cell, for example, recognize a CD123 and CD33 antigen on multiple myeloma expressing cells to treat these cancers. As such the metes and bounds of the claim are indefinite.

New claim 191 is directed to a method of reducing donor specific antibodies. Claim 191 is indefinite in its recitation of “the single polypeptide which results in expression of both the first and second CARs” because it is unclear how expression of an antigen recognition domain of a CAR other than on the surface of a transfected cell is able to treat leukemia or lymphoma. The practitioner in the art would readily understand that that binding domains such as a nucleotide sequence encoding a first single chain variable fragment (scFv) and a second scFv expressed on the surface of a T-cell, for example, recognize a BCMA antigen and CD19 antigen on memory B cells or autoreactive B cells expressing cells to treat these cancers. As such the metes and bounds of the claim are indefinite.
Claim 191  is indefinite in its recitation of “wherein the first and second co-stimulatory domains are intracellular” in line 19. The modular components of a single polypeptide of claim 191, wherein the single polypeptide comprises a first chimeric antigen receptor polypeptide (CAR), a second chimeric antigen receptor polypeptide (CAR) are not defined in a 5’ to 3’ orientation in the first and second fusion proteins. Accordingly, it is unclear whether the first and second co-stimulatory domains are intracellular relative to the first and second co-stimulatory domains, the first and second antigen recognition domain, and/or a first and second signal peptides. As such the metes and bounds of the claim are indefinite.
Claims 180-187 are  indefinite insofar as they depend from claim 179. Claims 188-190 are  indefinite insofar as they depend from claim 187. Claims 192-194 are  indefinite insofar as they depend from claim 191. 
Claim Rejections - 35 USC § 112
Claims 179-194 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the instant claims are not enabling for  : (a) a method of treating leukemia or lymphoma (claim 179 and multiple myeloma (claim 187) by administration to a patient of a genus of engineered cells other than T cells or NK cells comprising a first and a second antigen recognition domains selected from the group consisting of (i) CD33 and CLL-1, (ii) CD123 and CD33, (iii) BCMA and CD19, and (iv) BCMA and CS-1, and (b) a method of reducing donor specific antibodies (claim 191) by administration to a patient of a genus of engineered cells other than T cells or NK cells comprising a first and a second antigen recognition domains which are BCMA and CD19, respectively, and where the re-designed hinge/transmembrane domains would seemingly be present and are defined by structure; where the “single promoter” in the construct is present and defined by structure with the properties to generate sufficient transcription and translation products for cleavable assortment of each CAR; and where operative embodiments are expressed as separate CAR structures on the engineered cell in sufficient amount to provide the engineered cell with the capability of interacting with the target antigens specific to each CAR.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims for the reasons of record as set forth at pages 11-15 of the non-final office action filed on 10/01/2020. This rejection has been modified as necessitated by amendment of the claims in the response filed 3/31/2021. 

Applicants admission on the record stands, namely, that the expression of the tandem CAR is unpredictable absent the elements show to be operative for CD33 and CLL-1, CD123 and CD33, BCMA and CD19, and BCMA and CS-1, cCAR. See Ma Decl. ” filed on June 28, 2019. See also Fig. 13A for enabling embodiments of the cCAR structure with the properties to generate sufficient transcription and translation products for cleavable assortment of each CAR.

    PNG
    media_image1.png
    236
    665
    media_image1.png
    Greyscale

In relation to methods of reducing donor specific antibodies by administration of a compound CAR (cCAR) comprising a first and second antigen recognition domains which are BCMA and CD19, respectively, the Specification discloses that Rituximab, a chimeric monoclonal antibody that binds to CD20 expressed by B cells or plasmaapheresis provides some 
 Therefore, the rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) stands.
Conclusion
Claims 179-194 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633